Citation Nr: 1120641	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  06-33 899	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a traumatic brain injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The Veteran served on active duty from November 1956 to May 1957 and April 1960 to May 1962.

This matter came before the Board of Veterans' Appeals (Board) initially on appeal from a March 2006 rating decision in which the RO determined that no new and material evidence had been received to reopen the Veteran's previously-denied claim for service connection for epilepsy.  In this rating decision, the RO also discussed and appeared to deny the Veteran's claim for service connection for a traumatic brain injury in the midst of its analysis of the Veteran's attempt to reopen his claim for service connection for epilepsy.

In an August 2009 decision, the Board affirmed the RO's determination that new and material evidence had not been received to reopen the Veteran's previously-denied claim for service connection for epilepsy.  In that decision, the Board also remanded the issue of entitlement to service connection for a traumatic brain injury for additional notice, noting that, although the Veteran indicated he was applying for service connection for a traumatic brain injury in his October 2005 claim, the November 2005 notice sent by the RO did not mention this traumatic brain injury issue and treated the claim as part of the Veteran's petition to reopen a claim for service connection for epilepsy. 


FINDING OF FACT

In April 2011, the Board received notification that the Veteran died in February 2011.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008); see also 76 Fed. Reg. 8,666-01 (Feb. 15, 2011) (Proposed Rule).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until final regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


